[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE FROM TRIAL LIST
The defendant, Nash Engineering, has filed a motion to strike this action from the trial list on the ground that the pleadings have not been closed. The plaintiff filed an objection contending that his age requires a prompt trial.
The defendant filed an answer on April 30, 1992. The CT Page 2475 plaintiff filed a claim for the jury trial list on June 22, 1992. On November 3, 1994, the defendant filed a request for leave to amend its answer to add special defenses which was granted by the court, Karazin, J., on January 23, 1995. Simultaneously with the filing of its request for leave to amend, the defendant filed its amended answer with special defenses.
Practice Book § 253 provides in pertinent part that "only those cases which have terminated in an issue or issues of fact decisive of the merits of the case, or issue of fact for the jury . . . shall be placed on the trial list." The Appellate Court in Wooding v. Zasciurinskas, 14 Conn. App. 164, 165,540 A.2d 93 (1988) stated that "[i]t is impossible to determine what issues are decisive of the merits without benefit of an answer, and perhaps further pleadings such as special defenses and replies thereto." Accordingly, the pleadings in this case are not closed, and the defendant's motion to strike this case from the trial list is granted.
D'ANDREA, J.